        Case 1:20-cr-00165-JEB Document 23-5 Filed 12/04/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF COLUMBIA


UNITED STATES                             )
                                          )
                                          )
v.                                        )          Case No. 20-cr-165-JEB
                                          )
                                          )
KEVIN CLINESMITH,                         )
                                          )
                  Defendant               )
__________________________________________)

                                      ORDER

      This matter comes to the Court on Dr. Carter Page’s Motion for Relief Under

the Crime Victims’ Rights Act. It is hereby:

      ORDERED that Dr. Page’s motion is GRANTED; and it is further

      ORDERED that the Court finds that Dr. Page is a victim of the offense in

this case under the Crime Victim’s Rights Act, 18 U.S.C. § 3771, and of 18 U.S.C. §

3663; and it is further

      ORDERED that Dr. Page is permitted to be heard at the sentencing and to

exercise all other rights afforded to a victim under the Crime Victim’s Rights Act;

and it is further

      ORDERED that Dr. Page’s right to restitution will be addressed at the

sentencing hearing of this matter.



December __, 2020                              _________________________________
Washington, D.C.                               Judge James E. Boasberg
                                               United States District Judge
